

116 S571 IS: Residential Rent to Own Protection Act
U.S. Senate
2019-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 571IN THE SENATE OF THE UNITED STATESFebruary 26, 2019Mr. Merkley (for himself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo provide the Bureau of Consumer Financial Protection with the authority to regulate land
			 contracts, and for other purposes.
	
 1.Short titleThis Act may be cited as the Residential Rent to Own Protection Act.
		2.Regulation of land contracts
 (a)DefinitionsIn this section: (1)BureauThe term Bureau means the Bureau of Consumer Financial Protection.
 (2)Covered contractThe term covered contract means a land contract, contract for deed, agreement for deed, rent to own contract, lease purchase, lease option, hybrid lease, or other similar instrument related to a property located in a State.
 (3)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, and any other territory or possession of the United States.
				(b)Rental habitability requirement
 (1)In generalAny property that is the subject of a covered contract shall be maintained in a habitable state, as determined by applicable State and local habitability requirements, by the seller of the property at all times until the purchaser of the property—
 (A)has fully paid the obligations of the purchaser under the covered contract; and (B)obtains title to the property.
 (2)Refund remedyIf a property that is the subject of a covered contract does not comply with paragraph (1)— (A)the fair rental value of the property shall be deemed to be zero; and
 (B)the purchaser of the property shall be entitled to a refund from the seller of all amounts paid pursuant to the covered contract for the period during which the property was not habitable.
 (c)Relief to seller only available through a judicial proceedingNotwithstanding any other provision of law, the seller in a covered contract may terminate the purchaser’s right to purchase the property that is the subject of the covered contract or right of possession only upon determination by a court of competent jurisdiction that the purchaser is in material breach of the contract.
			(d)Prohibition on eviction or ejectment
 (1)In generalExcept as may be ordered in a judicial proceeding, the purchaser in a covered contract may not be evicted or otherwise ejected from the property that is the subject of the covered contract.
				(2)Damages
 (A)In generalA purchaser with respect to a covered contract that is terminated through a judicial proceeding may bring a claim or counterclaim to enforce a violation of paragraph (1) in a civil proceeding.
 (B)AmountIf a purchaser described in subparagraph (A) is the prevailing party, the court shall award actual damages and attorney's fees to the purchaser.
 (e)RecordingNot later than 45 days after the date on which a covered contract is signed, the seller in the covered contract shall record the covered contract in the applicable local governmental office that records land records.
 (f)State lawsNothing in this section shall be construed to annul, alter, or affect any provision of State law if the protection that the provision of State law provides to purchasers in covered contracts is greater than the protection provided to those purchasers under this section.
 (g)ApplicationThis section shall not apply to a covered contract if— (1)the seller in the covered contract is a person described in section 501(c)(3) of the Internal Revenue Code of 1986 for the 3-year period before the date on which the seller enters into the covered contract;
 (2)the sale price is not higher than the amount the seller paid for the property that is the subject of the covered contract; and
 (3)no interest is charged. (h)Civil penaltyA seller with respect to a covered contract that violates the requirements of this section shall be liable to the purchaser in the covered contract in an amount equal to—
 (1)the greater of— (A)the actual damage caused to the purchaser by reason of the violation; and
 (B)$10,000; and (2)the costs of any civil action and attorney’s fees.
 (i)RegulationsNot later than 1 year after the date of enactment of this Act, the Bureau shall promulgate regulations to carry out this section.
 (j)GAO studyNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall conduct a study and submit to Congress a report on—
 (1)the size and scope of the covered contract market; and
 (2)the predatory practices occurring within the covered contract market.